

	

		II

		109th CONGRESS

		1st Session

		S. 637

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Durbin (for himself,

			 Mrs. Lincoln, Mr. Carper, Mr.

			 Pryor, Ms. Landrieu,

			 Mr. Nelson of Florida,

			 Mr. Corzine, Mr. Lautenberg, Ms.

			 Cantwell, and Mr. Lieberman)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish a national health program

		  administered by the Office of Personnel Management to offer health benefits

		  plans to individuals who are not Federal employees, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Small Employers Health Benefits

			 Program Act of 2005.

		

			2.

			Definitions

			

				(a)

				In general

				In this Act, the terms

			 member of family, health benefits plan,

			 carrier, employee organizations, and

			 dependent have the meanings given such terms in section 8901 of

			 title 5, United States Code.

			

				(b)

				Other terms

				In this Act:

				

					(1)

					Employee

					The term

			 employee has the meaning given such term under

			 section

			 3(6) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1002(6)). Such term

			 shall not include an employee of the Federal Government.

				

					(2)

					Employer

					The term

			 employer has the meaning given such term under

			 section

			 3(5) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1002(5)), except that

			 such term shall include only employers who employed an average of at least 1

			 but not more than 100 employees on business days during the year preceding the

			 date of application. Such term shall not include the Federal Government.

				

					(3)

					Health status-related factor

					The term health

			 status-related factor has the meaning given such term in

			 section

			 2791(d)(9) of the Public Health

			 Service Act (42 U.S.C.

			 300gg–91(d)(9)).

				

					(4)

					Office

					The term Office

			 means the Office of Personnel Management.

				

					(5)

					Participating employer

					The term participating

			 employer means an employer that—

					

						(A)

						elects to provide health

			 insurance coverage under this Act to its employees; and

					

						(B)

						is not offering other

			 comprehensive health insurance coverage to such employees.

					

				(c)

				Application of certain rules in determination of employer

			 size

				For purposes of subsection

			 (b)(2):

				

					(1)

					Application of aggregation rule for employers

					All persons treated as a

			 single employer under subsection (b), (c), (m), or (o) of section 414 of the

			 Internal Revenue Code of 1986 shall be treated as 1 employer.

				

					(2)

					Employers not in existence in preceding year

					In the case of an employer

			 which was not in existence for the full year prior to the date on which the

			 employer applies to participate, the determination of whether such employer

			 meets the requirements of subsection (b)(2) shall be based on the average

			 number of employees that it is reasonably expected such employer will employ on

			 business days in the employer’s first full year.

				

					(3)

					Predecessors

					Any reference in this

			 subsection to an employer shall include a reference to any predecessor of such

			 employer.

				

				(d)

				Waiver and continuation of participation

				

					(1)

					Waiver

					The Office may waive the

			 limitations relating to the size of an employer which may participate in the

			 health insurance program established under this Act on a case by case basis if

			 the Office determines that such employer makes a compelling case for such a

			 waiver. In making determinations under this paragraph, the Office may consider

			 the effects of the employment of temporary and seasonal workers and other

			 factors.

				

					(2)

					Continuation of participation

					An employer participating in

			 the program under this Act that experiences an increase in the number of

			 employees so that such employer has in excess of 100 employees, may not be

			 excluded from participation solely as a result of such increase in

			 employees.

				

			3.

			Health insurance coverage for non-federal employees

			

				(a)

				Administration

				The Office shall administer a

			 health insurance program for non-Federal employees and employers in accordance

			 with this Act.

			

				(b)

				Regulations

				Except as provided under this

			 Act, the Office shall prescribe regulations to apply the provisions of chapter

			 89 of title 5, United States Code, to the greatest extent practicable to

			 participating carriers, employers, and employees covered under this Act.

			

				(c)

				Limitations

				In no event shall the

			 enactment of this Act result in—

				

					(1)

					any increase in the level of

			 individual or Federal Government contributions required under chapter 89 of

			 title 5, United States Code, including copayments or deductibles;

				

					(2)

					any decrease in the types of

			 benefits offered under such chapter 89; or

				

					(3)

					any other change that would

			 adversely affect the coverage afforded under such chapter 89 to employees and

			 annuitants and members of family under that chapter.

				

				(d)

				Enrollment

				The Office shall develop

			 methods to facilitate enrollment under this Act, including the use of the

			 Internet.

			

				(e)

				Contracts for administration

				The Office may enter into

			 contracts for the performance of appropriate administrative functions under

			 this Act.

			

				(f)

				Separate risk pool

				In the administration of this

			 Act, the Office shall ensure that covered employees under this Act are in a

			 risk pool that is separate from the risk pool maintained for covered

			 individuals under chapter 89 of title 5, United States Code.

			

				(g)

				Rule of construction

				Nothing in this Act shall be

			 construed to require a carrier that is participating in the program under

			 chapter 89 of title 5, United States Code, to provide health benefits plan

			 coverage under this Act.

			

			4.

			Contract requirement

			

				(a)

				In general

				The Office may enter into

			 contracts with qualified carriers offering health benefits plans of the type

			 described in section 8903 or 8903a of title 5, United States Code, without

			 regard to section 5 of title 41, United States Code, or other statutes

			 requiring competitive bidding, to provide health insurance coverage to

			 employees of participating employers under this Act. Each contract shall be for

			 a uniform term of at least 1 year, but may be made automatically renewable from

			 term to term in the absence of notice of termination by either party. In

			 entering into such contracts, the Office shall ensure that health benefits

			 coverage is provided for individuals only, married individuals without

			 children, and families.

			

				(b)

				Eligibility

				A carrier shall be eligible

			 to enter into a contract under subsection (a) if such carrier—

				

					(1)

					is licensed to offer health

			 benefits plan coverage in each State in which the plan is offered; and

				

					(2)

					meets such other requirements

			 as determined appropriate by the Office.

				

				(c)

				Statement of benefits

				

					(1)

					In general

					Each contract under this Act

			 shall contain a detailed statement of benefits offered and shall include

			 information concerning such maximums, limitations, exclusions, and other

			 definitions of benefits as the Office considers necessary or desirable.

				

					(2)

					Nationwide plan

					The Office shall develop a

			 benefit package that shall be offered in the case of a contract for a health

			 benefit plan that is to be offered on a nationwide basis.

				

				(d)

				Standards

				The minimum standards

			 prescribed for health benefits plans under section 8902(e) of title 5, United

			 States Code, and for carriers offering plans, shall apply to plans and carriers

			 under this Act. Approval of a plan may be withdrawn by the Office only after

			 notice and opportunity for hearing to the carrier concerned without regard to

			 subchapter II of chapter 5 and chapter 7 of title 5, United States Code.

			

				(e)

				Conversion

				

					(1)

					In general

					A contract may not be made or

			 a plan approved under this section if the carrier under such contract or plan

			 does not offer to each enrollee whose enrollment in the plan is ended, except

			 by a cancellation of enrollment, a temporary extension of coverage during which

			 the individual may exercise the option to convert, without evidence of good

			 health, to a nongroup contract providing health benefits. An enrollee who

			 exercises this option shall pay the full periodic charges of the nongroup

			 contract.

				

					(2)

					Noncancellable

					The benefits and coverage

			 made available under paragraph (1) may not be canceled by the carrier except

			 for fraud, over-insurance, or nonpayment of periodic charges.

				

				(f)

				Rates

				Rates charged under health

			 benefits plans under this Act shall reasonably and equitably reflect the cost

			 of the benefits provided. Such rates shall be determined on a basis which, in

			 the judgment of the Office, is consistent with the lowest schedule of basic

			 rates generally charged for new group health benefits plans issued to large

			 employers. The rates determined for the first contract term shall be continued

			 for later contract terms, except that they may be readjusted for any later

			 term, based on past experience and benefit adjustments under the later

			 contract. Any readjustment in rates shall be made in advance of the contract

			 term in which they will apply and on a basis which, in the judgment of the

			 Office, is consistent with the general practice of carriers which issue group

			 health benefits plans to large employers. Rates charged for coverage under this

			 Act shall not vary based on health-status related factors.

			

				(g)

				Requirement of payment for or provision of health

			 service

				Each contract entered into

			 under this Act shall require the carrier to agree to pay for or provide a

			 health service or supply in an individual case if the Office finds that the

			 employee, annuitant, family member, former spouse, or person having continued

			 coverage under section 8905a of title 5, United States Code, is entitled

			 thereto under the terms of the contract.

			

			5.

			Eligibility

			An individual shall be

			 eligible to enroll in a plan under this Act if such individual—

			

				(1)

				is an employee of an employer

			 described in section 2(b)(2), or is a self employed individual as defined in

			 section 401(c)(1)(B) of the Internal Revenue Code of 1986; and

			

				(2)

				is not otherwise enrolled or

			 eligible for enrollment in a plan under chapter 89 of title 5, United States

			 Code.

			

			6.

			Alternative conditions to Federal employee plans

			

				(a)

				Treatment of employee

				For purposes of enrollment in

			 a health benefits plan under this Act, an individual who had coverage under a

			 health insurance plan and is not a qualified beneficiary as defined under

			 section 4980B(g)(1) of the Internal Revenue Code of 1986 shall be treated in a

			 similar manner as an individual who begins employment as an employee under

			 chapter 89 of title 5, United States Code.

			

				(b)

				Preexisting condition exclusions

				

					(1)

					In general

					Each contract under this Act

			 may include a preexisting condition exclusion as defined under section

			 9801(b)(1) of the Internal Revenue Code of 1986.

				

					(2)

					Exclusion period

					

						(A)

						In general

						A preexisting condition

			 exclusion under this subsection shall provide for coverage of a preexisting

			 condition to begin not later than 6 months after the date on which the coverage

			 of the individual under a health benefits plan commences, reduced by 1 month

			 for each month that the individual was covered under a health insurance plan

			 immediately preceding the date the individual submitted an application for

			 coverage under this Act.

					

						(B)

						Lapse in coverage

						For purposes of this

			 paragraph, a lapse in coverage of not more than 63 days immediately preceding

			 the date of the submission of an application for coverage under this Act shall

			 not be considered a lapse in continuous coverage.

					

				(c)

				Rates and premiums

				

					(1)

					In general

					Rates charged and premiums

			 paid for a health benefits plan under this Act—

					

						(A)

						shall be determined in

			 accordance with this subsection;

					

						(B)

						may be annually adjusted and

			 differ from such rates charged and premiums paid for the same health benefits

			 plan offered under chapter 89 of title 5, United States Code;

					

						(C)

						shall be negotiated in the

			 same manner as rates and premiums are negotiated under such chapter 89;

			 and

					

						(D)

						shall be adjusted to cover

			 the administrative costs of the Office under this Act.

					

					(2)

					Determinations

					In determining rates and

			 premiums under this Act, the following provisions shall apply:

					

						(A)

						In general

						A carrier that enters into a

			 contract under this Act shall determine that amount of premiums to assess for

			 coverage under a health benefits plan based on an community rate that may be

			 annually adjusted—

						

							(i)

							for the geographic area

			 involved if the adjustment is based on geographical divisions that are not

			 smaller than a metropolitan statistical area;

						

							(ii)

							based on whether such

			 coverage is for an individual, a married individual with no children, or a

			 family; and

						

							(iii)

							based on the age of covered

			 individuals (subject to subparagraph (B)).

						

						(B)

						Age adjustments

						

							(i)

							In general

							With respect to subparagraph

			 (A)(iii), in making adjustments based on age, a carrier may not use age

			 brackets in increments that are smaller than 5 years, which begin not earlier

			 than age 30 and end not later than age 65.

						

							(ii)

							Age 65 and older

							With respect to subparagraph

			 (A)(iii), a carrier may develop separate rates for covered individuals who are

			 65 years of age or older for whom medicare is the primary payor for health

			 benefits coverage which is not covered under medicare.

						

							(iii)

							Limitation

							In making an adjustment to

			 premium rates under subparagraph (A)(iii), a carrier shall ensure that such

			 adjustment does not result in an average premium rate applicable to enrollees

			 under the plan involved that is more than 200 percent of the lowest rate for

			 all age groups.

						

				(d)

				Termination and reenrollment

				If an individual who is

			 enrolled in a health benefits plan under this Act terminates the enrollment,

			 the individual shall not be eligible for reenrollment until the first open

			 enrollment period following the expiration of 6 months after the date of such

			 termination.

			

				(e)

				Preemption

				

					(1)

					Health insurance or plans

					

						(A)

						In general

						Except as provided in

			 subparagraph (B), the terms of any contract entered into under this Act that

			 relate to the nature, provision, or extent of coverage or benefits shall

			 supersede and preempt any State or local law, or any regulation issued

			 thereunder, which relates to the nature, provision, or extent of coverage or

			 benefits.

					

						(B)

						Local plans

						With respect to a contract

			 entered into under this Act under which a carrier will offer health benefits

			 plan coverage in a limited geographic area, subparagraph (A) shall not apply to

			 the extent that a mandated benefit law is in effect in the State in which the

			 plan is offered. Such mandated benefit law shall continue to apply to such

			 health benefits plan.

					

						(C)

						Rating rules

						The rating requirements under

			 subsection (c)(2) shall supercede State rating rules for qualified plans under

			 this Act.

					

					(2)

					Limitation

					Nothing in this subsection

			 shall be construed to preempt—

					

						(A)

						any State or local law or

			 regulation except those laws and regulations described in subparagraphs (A) and

			 (C) of paragraph (1); and

					

						(B)

						State network adequacy

			 laws.

					

				(f)

				Rule of construction

				Nothing in this Act shall be

			 construed to limit the application of the service-charge system used by the

			 Office for determining profits for participating carriers under chapter 89 of

			 title 5, United States Code.

			

			7.

			Encouraging participation by carriers through adjustments for

			 risk

			

				(a)

				Application of risk corridors

				

					(1)

					In general

					This section shall only apply

			 to carriers with respect to health benefits plans offered under this Act during

			 any of calendar years 2006 through 2010.

				

					(2)

					Notification of costs under the plan

					In the case of a carrier that

			 offers a health benefits plan under this Act in any of calendar years 2006

			 through 2010, the carrier shall notify the Office, before such date in the

			 succeeding year as the Office specifies, of the total amount of costs incurred

			 in providing benefits under the health benefits plan for the year involved and

			 the portion of such costs that is attributable to administrative

			 expenses.

				

					(3)

					Allowable costs defined

					For purposes of this section,

			 the term allowable costs means, with respect to a health benefits

			 plan offered by a carrier under this Act, for a year, the total amount of costs

			 described in paragraph (2) for the plan and year, reduced by the portion of

			 such costs attributable to administrative expenses incurred in providing the

			 benefits described in such paragraph.

				

				(b)

				Adjustment of payment

				

					(1)

					No adjustment if allowable costs within 3 percent of target

			 amount

					If the allowable costs for

			 the carrier with respect to the health benefits plan involved for a calendar

			 year are at least 97 percent, but do not exceed 103 percent, of the target

			 amount for the plan and year involved, there shall be no payment adjustment

			 under this section for the plan and year.

				

					(2)

					Increase in payment if allowable costs above 103 percent of

			 target amount

					

						(A)

						Costs between 103 and 108 percent of target amount

						If the allowable costs for

			 the carrier with respect to the health benefits plan involved for the year are

			 greater than 103 percent, but not greater than 108 percent, of the target

			 amount for the plan and year, the Office shall reimburse the carrier for such

			 excess costs through payment to the carrier of an amount equal to 75 percent of

			 the difference between such allowable costs and 103 percent of such target

			 amount.

					

						(B)

						Costs above 108 percent of target amount

						If the allowable costs for

			 the carrier with respect to the health benefits plan involved for the year are

			 greater than 108 percent of the target amount for the plan and year, the Office

			 shall reimburse the carrier for such excess costs through payment to the

			 carrier in an amount equal to the sum of—

						

							(i)

							3.75 percent of such target

			 amount; and

						

							(ii)

							90 percent of the difference

			 between such allowable costs and 108 percent of such target amount.

						

					(3)

					Reduction in payment if allowable costs below 97 percent of

			 target amount

					

						(A)

						Costs between 92 and 97 percent of target amount

						If the allowable costs for

			 the carrier with respect to the health benefits plan involved for the year are

			 less than 97 percent, but greater than or equal to 92 percent, of the target

			 amount for the plan and year, the carrier shall be required to pay into the

			 contingency reserve fund maintained under section 8909(b)(2) of title 5, United

			 States Code, an amount equal to 75 percent of the difference between 97 percent

			 of the target amount and such allowable costs.

					

						(B)

						Costs below 92 percent of target amount

						If the allowable costs for

			 the carrier with respect to the health benefits plan involved for the year are

			 less than 92 percent of the target amount for the plan and year, the carrier

			 shall be required to pay into the stabilization fund under section 8909(b)(2)

			 of title 5, United States Code, an amount equal to the sum of—

						

							(i)

							3.75 percent of such target

			 amount; and

						

							(ii)

							90 percent of the difference

			 between 92 percent of such target amount and such allowable costs.

						

					(4)

					Target amount described

					

						(A)

						In general

						For purposes of this

			 subsection, the term target amount means, with respect to a health

			 benefits plan offered by a carrier under this Act in any of calendar years 2006

			 through 2010, an amount equal to—

						

							(i)

							the total of the monthly

			 premiums estimated by the carrier and approved by the Office to be paid for

			 enrollees in the plan under this Act for the calendar year involved; reduced

			 by

						

							(ii)

							the amount of administrative

			 expenses that the carrier estimates, and the Office approves, will be incurred

			 by the carrier with respect to the plan for such calendar year.

						

						(B)

						Submission of target amount

						Not later than December 31,

			 2005, and each December 31 thereafter through calendar year 2009, a carrier

			 shall submit to the Office a description of the target amount for such carrier

			 with respect to health benefits plans provided by the carrier under this

			 Act.

					

				(c)

				Disclosure of information

				

					(1)

					In general

					Each contract under this Act

			 shall provide—

					

						(A)

						that a carrier offering a

			 health benefits plan under this Act shall provide the Office with such

			 information as the Office determines is necessary to carry out this subsection

			 including the notification of costs under subsection (a)(2) and the target

			 amount under subsection (b)(4)(B); and

					

						(B)

						that the Office has the right

			 to inspect and audit any books and records of the organization that pertain to

			 the information regarding costs provided to the Office under such

			 subsections.

					

					(2)

					Restriction on use of information

					Information disclosed or

			 obtained pursuant to the provisions of this subsection may be used by officers,

			 employees, and contractors of the Office only for the purposes of, and to the

			 extent necessary in, carrying out this section.

				

			8.

			Encouraging participation by carriers through

			 reinsurance

			

				(a)

				Establishment

				The Office shall establish a

			 reinsurance fund to provide payments to carriers that experience one or more

			 catastrophic claims during a year for health benefits provided to individuals

			 enrolled in a health benefits plan under this Act.

			

				(b)

				Eligibility for payments

				To be eligible for a payment

			 from the reinsurance fund for a plan year, a carrier under this Act shall

			 submit to the Office an application that contains—

				

					(1)

					a certification by the

			 carrier that the carrier paid for at least one episode of care during the year

			 for covered health benefits for an individual in an amount that is in excess of

			 $50,000; and

				

					(2)

					such other information

			 determined appropriate by the Office.

				

				(c)

				Payment

				

					(1)

					In general

					The amount of a payment from

			 the reinsurance fund to a carrier under this section for a catastrophic episode

			 of care shall be determined by the Office but shall not exceed an amount equal

			 to 80 percent of the applicable catastrophic claim amount.

				

					(2)

					Applicable catastrophic claim amount

					For purposes of paragraph

			 (1), the applicable catastrophic episode of care amount shall be equal to the

			 difference between—

					

						(A)

						the amount of the

			 catastrophic claim; and

					

						(B)

						$50,000.

					

					(3)

					Limitation

					In determining the amount of

			 a payment under paragraph (1), if the amount of the catastrophic claim exceeds

			 the amount that would be paid for the healthcare items or services involved

			 under title XVIII of the Social Security

			 Act (42

			 U.S.C. 1395 et seq.), the Office shall use the amount that

			 would be paid under such title XVIII for purposes of paragraph (2)(A).

				

				(d)

				Definition

				In this section, the term

			 catastrophic claim means a claim submitted to a carrier, by or on

			 behalf of an enrollee in a health benefits plan under this Act, that is in

			 excess of $50,000.

			

			9.

			Contingency reserve fund

			Beginning on October 1, 2010,

			 the Office may use amounts appropriated under section 14(a) that remain

			 unobligated to establish a contingency reserve fund to provide assistance to

			 carriers offering health benefits plans under this Act that experience

			 unanticipated financial hardships (as determined by the Office).

		

			10.

			Employer participation

			

				(a)

				Regulations

				The Office shall prescribe

			 regulations providing for employer participation under this Act, including the

			 offering of health benefits plans under this Act to employees.

			

				(b)

				Enrollment and offering of other coverage

				

					(1)

					Enrollment

					A participating employer

			 shall ensure that each eligible employee has an opportunity to enroll in a plan

			 under this Act.

				

					(2)

					Prohibition on offering other comprehensive health benefit

			 coverage

					A participating employer may

			 not offer a health insurance plan providing comprehensive health benefit

			 coverage to employees other than a health benefits plan that—

					

						(A)

						meets the requirements

			 described in section 4(a); and

					

						(B)

						is offered only through the

			 enrollment process established by the Office under section 3.

					

					(3)

					Offer of supplemental coverage options

					

						(A)

						In general

						A participating employer may

			 offer supplementary coverage options to employees.

					

						(B)

						Definition

						In subparagraph (A), the term

			 supplementary coverage means benefits described as excepted

			 benefits under section 2791(c) of the Public Health Service Act (42

			 U.S.C. 300gg–91(c)).

					

				(c)

				Rule of construction

				Except as provided in section

			 15, nothing in this Act shall be construed to require that an employer make

			 premium contributions on behalf of employees.

			

			11.

			Administration through regional administrative

			 entities

			

				(a)

				In general

				In order to provide for the

			 administration of the benefits under this Act with maximum efficiency and

			 convenience for participating employers and health care providers and other

			 individuals and entities providing services to such employers, the Office is

			 authorized to enter into contracts with eligible entities to perform, on a

			 regional basis, one or more of the following:

				

					(1)

					Collect and maintain all

			 information relating to individuals, families, and employers participating in

			 the program under this Act in the region served.

				

					(2)

					Receive, disburse, and

			 account for payments of premiums to participating employers by individuals in

			 the region served, and for payments by participating employers to

			 carriers.

				

					(3)

					Serve as a channel of

			 communication between carriers, participating employers, and individuals

			 relating to the administration of this Act.

				

					(4)

					Otherwise carry out such

			 activities for the administration of this Act, in such manner, as may be

			 provided for in the contract entered into under this section.

				

					(5)

					The processing of grievances

			 and appeals.

				

				(b)

				Application

				To be eligible to receive a

			 contract under subsection (a), an entity shall prepare and submit to the Office

			 an application at such time, in such manner, and containing such information as

			 the Office may require.

			

				(c)

				Process

				

					(1)

					Competitive bidding

					All contracts under this

			 section shall be awarded through a competitive bidding process on a bi-annual

			 basis.

				

					(2)

					Requirement

					No contract shall be entered

			 into with any entity under this section unless the Office finds that such

			 entity will perform its obligations under the contract efficiently and

			 effectively and will meet such requirements as to financial responsibility,

			 legal authority, and other matters as the Office finds pertinent.

				

					(3)

					Publication of standards and criteria

					The Office shall publish in

			 the Federal Register standards and criteria for the efficient and effective

			 performance of contract obligations under this section, and opportunity shall

			 be provided for public comment prior to implementation. In establishing such

			 standards and criteria, the Office shall provide for a system to measure an

			 entity’s performance of responsibilities.

				

					(4)

					Term

					Each contract under this

			 section shall be for a term of at least 1 year, and may be made automatically

			 renewable from term to term in the absence of notice by either party of

			 intention to terminate at the end of the current term, except that the Office

			 may terminate any such contract at any time (after such reasonable notice and

			 opportunity for hearing to the entity involved as the Office may provide in

			 regulations) if the Office finds that the entity has failed substantially to

			 carry out the contract or is carrying out the contract in a manner inconsistent

			 with the efficient and effective administration of the program established by

			 this Act.

				

				(d)

				Terms of contract

				A contract entered into under

			 this section shall include—

				

					(1)

					a description of the duties

			 of the contracting entity;

				

					(2)

					an assurance that the entity

			 will furnish to the Office such timely information and reports as the Office

			 determines appropriate;

				

					(3)

					an assurance that the entity

			 will maintain such records and afford such access thereto as the Office finds

			 necessary to assure the correctness and verification of the information and

			 reports under paragraph (2) and otherwise to carry out the purposes of this

			 Act;

				

					(4)

					an assurance that the entity

			 shall comply with such confidentiality and privacy protection guidelines and

			 procedures as the Office may require; and

				

					(5)

					such other terms and

			 conditions not inconsistent with this section as the Office may find necessary

			 or appropriate.

				

			12.

			Coordination with social security benefits

			Benefits under this Act shall,

			 with respect to an individual who is entitled to benefits under part A of title

			 XVIII of the Social Security Act, be

			 offered (for use in coordination with those medicare benefits) to the same

			 extent and in the same manner as if coverage were under chapter 89 of title 5,

			 United States Code.

		

			13.

			Public education campaign

			

				(a)

				In general

				In carrying out this Act, the

			 Office shall develop and implement an educational campaign to provide

			 information to employers and the general public concerning the health insurance

			 program developed under this Act.

			

				(b)

				Annual progress reports

				Not later than 1 year and 2

			 years after the implementation of the campaign under subsection (a), the Office

			 shall submit to the appropriate committees of Congress a report that describes

			 the activities of the Office under subsection (a), including a determination by

			 the office of the percentage of employers with knowledge of the health benefits

			 programs provided for under this Act.

			

				(c)

				Public education campaign

				There is authorized to be

			 appropriated to carry out this section, such sums as may be necessary for each

			 of fiscal years 2006 and 2007.

			

			14.

			Appropriations

			

				(a)

				Mandatory appropriations

				There are authorized to be

			 appropriated, and there are appropriated, to carry out sections 7 and 8—

				

					(1)

					$4,000,000,000 for fiscal

			 year 2006;

				

					(2)

					$4,000,000,000 for fiscal

			 year 2007;

				

					(3)

					$4,000,000,000 for fiscal

			 year 2008;

				

					(4)

					$3,000,000,000 for fiscal

			 year 2009; and

				

					(5)

					$3,000,000,000 for fiscal

			 year 2010.

				

				(b)

				Other appropriations

				There are authorized to be

			 appropriated to the Office, such sums as may be necessary in each fiscal year

			 for the development and administration of the program under this Act.

			

			15.

			Refundable credit for small business employee health insurance

			 expenses

			

				(a)

				In general

				Subpart C of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 refundable credits) is amended by redesignating section 36 as section 37 and

			 inserting after section 35 the following new section:

				

					

						36.

						Small business employee health insurance expenses

						

							(a)

							Determination of amount

							In the case of a qualified

				small employer, there shall be allowed as a credit against the tax imposed by

				this subtitle for the taxable year an amount equal to the sum of—

							

								(1)

								the expense amount

				described in subsection (b), and

							

								(2)

								the expense amount

				described in subsection (c), paid by the taxpayer during the taxable

				year.

							

							(b)

							Subsection (b) expense

				amount

							For purposes of this

				section—

							

								(1)

								In general

								The expense amount

				described in this subsection is the applicable percentage of the amount of

				qualified employee health insurance expenses of each qualified employee.

							

								(2)

								Applicable percentage

								For purposes of paragraph

				(1)—

								

									(A)

									In general

									The applicable percentage

				is equal to—

									

										(i)

										25 percent in the case of

				self-only coverage,

									

										(ii)

										35 percent in the case of

				family coverage (as defined in section 220(c)(5)), and

									

										(iii)

										30 percent in the case of

				coverage for married adults with no children.

									

									(B)

									Bonus for payment of greater percentage of premiums

									The applicable percentage

				otherwise specified in subparagraph (A) shall be increased by 5 percentage

				points for each additional 10 percent of the qualified employee health

				insurance expenses of each qualified employee exceeding 60 percent which are

				paid by the qualified small employer.

								

							(c)

							Subsection (c) expense

				amount

							For purposes of this

				section—

							

								(1)

								In general

								The expense amount

				described in this subsection is, with respect to the first credit year of a

				qualified small employer which is an eligible employer, 10 percent of the

				qualified employee health insurance expenses of each qualified employee.

							

								(2)

								First credit year

								For purposes of paragraph

				(1), the term first credit year means the taxable year which

				includes the date that the health insurance coverage to which the qualified

				employee health insurance expenses relate becomes effective.

							

								(3)

								Eligible employer

								For purposes of paragraph

				(1), the term eligible employer shall not include a qualified

				small employer if, during the 3-taxable year period immediately preceding the

				first credit year, the employer or any member of any controlled group including

				the employer (or any predecessor of either) established or maintained health

				insurance coverage for substantially the same employees as are the qualified

				employees to which the qualified employee health insurance expenses

				relate.

							

							(d)

							Limitation based on wages

							

								(1)

								In general

								The percentage which would

				(but for this subsection) be taken into account as the percentage for purposes

				of subsection (b)(2) or (c)(1) for the taxable year shall be reduced (but not

				below zero) by the percentage determined under paragraph (2).

							

								(2)

								Amount of reduction

								

									(A)

									In general

									The percentage determined

				under this paragraph is the percentage which bears the same ratio to the

				percentage which would be so taken into account as—

									

										(i)

										the excess of—

										

											(I)

											the qualified employee’s

				wages at an annual rate during such taxable year, over

										

											(II)

											$25,000, bears to

										

										(ii)

										$5,000.

									

									(B)

									Annual adjustment

									For each taxable year after

				2006, the dollar amounts specified for the preceding taxable year (after the

				application of this subparagraph) shall be increased by the same percentage as

				the average percentage increase in premiums under the Federal Employees Health

				Benefits Program under chapter 89 of title 5, United States Code for the

				calendar year in which such taxable year begins over the preceding calendar

				year.

								

							(e)

							Definitions

							For purposes of this

				section—

							

								(1)

								Qualified small employer

								The term qualified

				small employer means any employer (as defined in section 2(b)(2) of the

				Small Employers Health Benefits Program Act of 2005) which—

								

									(A)

									is a participating employer

				(as defined in section 2(b)(5) of such Act), and

								

									(B)

									pays or incurs at least 60

				percent of the qualified employee health insurance expenses of each qualified

				employee.

								

								(2)

								Qualified employee health insurance expenses

								

									(A)

									In general

									The term qualified

				employee health insurance expenses means any amount paid by an employer

				for health insurance coverage under such Act to the extent such amount is

				attributable to coverage provided to any employee while such employee is a

				qualified employee.

								

									(B)

									Exception for amounts paid under salary reduction

				arrangements

									No amount paid or incurred

				for health insurance coverage pursuant to a salary reduction arrangement shall

				be taken into account under subparagraph (A).

								

								(3)

								Qualified employee

								

									(A)

									In general

									The term qualified

				employee means, with respect to any period, an employee (as defined in

				section 2(b)(1) of such Act) of an employer if the total amount of wages paid

				or incurred by such employer to such employee at an annual rate during the

				taxable year exceeds $5,000.

								

									(B)

									Wages

									The term wages

				has the meaning given such term by section 3121(a) (determined without regard

				to any dollar limitation contained in such section).

								

							(f)

							Certain rules made applicable

							For purposes of this

				section, rules similar to the rules of section 52 shall apply.

						

							(g)

							Credits for nonprofit organizations

							Any credit which would be

				allowable under subsection (a) with respect to a qualified small business if

				such qualified small business were not exempt from tax under this chapter shall

				be treated as a credit allowable under this subpart to such qualified small

				business.

						.

			

				(b)

				Conforming amendments

				

					(1)

					Paragraph (2) of section

			 1324(b) of title 31, United States Code, is amended by inserting before the

			 period , or from section 36 of such Code.

				

					(2)

					The table of sections for

			 subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by striking the last item and inserting the following new

			 items:

					

						

							Sec. 36. Small business

				employee health insurance expenses

							Sec. 37. Overpayments of

				tax

						

						.

				

				(c)

				Effective date

				The amendments made by this

			 section shall apply to amounts paid or incurred in taxable years beginning

			 after December 31, 2005.

			

			16.

			Effective date

			Except as provided in section

			 10(e), this Act shall take effect on the date of enactment of this Act and

			 shall apply to contracts that take effect with respect to calendar year 2006

			 and each calendar year thereafter.

		

